           Case 19-11728-pmm               Doc 401 Filed 09/28/19 Entered 09/29/19 00:47:46                                 Desc
                                         Imaged Certificate of Notice Page 1 of 4
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 19-11728-jkf
RE Liquidation Corp.                                                                                       Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0313-4                  User: Virginia                     Page 1 of 2                          Date Rcvd: Sep 26, 2019
                                      Form ID: pdf900                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 28, 2019.
db             +RE Liquidation Corp.,   345 Penn Street,   Reading, PA 19601-4029

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 28, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 26, 2019 at the address(es) listed below:
              ALBERT A. CIARDI, III    on behalf of Interested Party    Tempstar Staffing aciardi@ciardilaw.com,
               aaecfpa@gmail.com;aaecf-pa@ciardilaw.com;sfrizlen@ciardilaw.com;dtorres@ciardilaw.com
              BARRY D. KLEBAN    on behalf of Debtor    RE Liquidation Corp. bkleban@mdmc-law.com,
               kdeans@mdmc-law.com;kpatterson@mdmc-law.com
              BARRY D. KLEBAN    on behalf of Debtor    Radio Liquidation Corp. bkleban@mdmc-law.com,
               kdeans@mdmc-law.com;kpatterson@mdmc-law.com
              BARRY D. KLEBAN    on behalf of Interested Party    WEEU Broadcasting Company bkleban@mdmc-law.com,
               kdeans@mdmc-law.com;kpatterson@mdmc-law.com
              BARRY W. SAWTELLE    on behalf of Creditor    BWH Media, LLC bsawtelle@kozloffstoudt.com,
               dgabala@kozloffstoudt.com
              CLAYTON W. DAVIDSON    on behalf of Creditor    BD White Birch Investments LLC cdavidson@mwn.com,
               nwelch@mwn.com
              DANIEL S. SIEDMAN    on behalf of Interested Party    Tempstar Staffing dsiedman@ciardilaw.com,
               dtorres@ciardilaw.com;sfrizlen@ciardilaw.com
              DAVE P. ADAMS    on behalf of U.S. Trustee    United States Trustee dave.p.adams@usdoj.gov
              DAVID M. FOURNIER    on behalf of Interested Party    MediaNews Group, Inc. FOURNIED@pepperlaw.com,
               henrys@pepperlaw.com;molitorm@pepperlaw.com;mclaughlinm@pepperlaw.com;hardinp@pepperlaw.com
              DAVID M. FOURNIER    on behalf of Interested Party    MNG-RE Acquisition LLC FOURNIED@pepperlaw.com,
               henrys@pepperlaw.com;molitorm@pepperlaw.com;mclaughlinm@pepperlaw.com;hardinp@pepperlaw.com
              JEFFREY C. CLARK    on behalf of Creditor    Capital BlueCross jclark@wwwpalaw.com,
               dwilliamson@wwwpalaw.com
              JOHN C. KILGANNON    on behalf of Financial Advisor    Dirks, Van Essen, Murray & April
               jck@stevenslee.com, pam@stevenslee.com
              JOHN C. KILGANNON    on behalf of Debtor    RE Liquidation Corp. jck@stevenslee.com,
               pam@stevenslee.com
              JON M. GRUBER    on behalf of Creditor    ITP of USA, Inc. mas@rkglaw.com, jmg@rkglaw.com
              JONATHAN WALTERS     on behalf of Creditor    GCC/IBT National Pension Fund
               jwalters@markowitzandrichman.com
              Jessica R. Brown    on behalf of Interested Party    Teamsters Local 429 jbrown@wwdlaw.com
              Jessica R. Brown    on behalf of Interested Party    Communication Workers of America Local 14827
               jbrown@wwdlaw.com
              KURT ALTHOUSE     on behalf of Creditor    Reading Parking Authority kalthouse@bhcb.com
              LIAM Y. BRABER    on behalf of Creditor    GCIU-Employer Retirement Fund and Board of Trustees of
               GCIU-Employer Retirement Fund liam@charlsonlaw.com
              LIAM Y. BRABER    on behalf of Creditor    GCIU Local No. 4C liam@charlsonlaw.com
              MARK D. PFEIFFER    on behalf of Creditor    Central Ink Corporation mark.pfeiffer@bipc.com,
               donna.curcio@bipc.com
              MEGAN L. DAVIS    on behalf of Creditor    Administrative Office of Pa. Courts
               megan.davis@pacourts.us
              NICHOLAS J. LEPORE, III    on behalf of Financial Advisor    Dirks, Van Essen, Murray & April
               nlepore@schnader.com
        Case 19-11728-pmm          Doc 401 Filed 09/28/19 Entered 09/29/19 00:47:46                Desc
                                 Imaged Certificate of Notice Page 2 of 4


District/off: 0313-4          User: Virginia               Page 2 of 2                  Date Rcvd: Sep 26, 2019
                              Form ID: pdf900              Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              NICOLA G. SUGLIA    on behalf of Creditor    LEAF Capital Funding, LLC nsuglia@fleischerlaw.com,
               fleischercases@fleischerlaw.com
              R. MATTHEW PETTIGREW, JR.    on behalf of Creditor    GCIU-Employer Retirement Fund and Board of
               Trustees of GCIU-Employer Retirement Fund mpettigrew@markowitzandrichman.com
              R. MATTHEW PETTIGREW, JR.    on behalf of Creditor    GCIU Local No. 14M
               mpettigrew@markowitzandrichman.com
              R. MATTHEW PETTIGREW, JR.    on behalf of Creditor    GCIU Local No. 4C
               mpettigrew@markowitzandrichman.com
              R. MATTHEW PETTIGREW, JR.    on behalf of Creditor    GCC/IBT National Pension Fund
               mpettigrew@markowitzandrichman.com
              RACHEL JAFFE MAUCERI    on behalf of    Central Pennsylvania Teamsters Pension Fund
               Rachel.Mauceri@morganlewis.com
              RALPH LEWIS LANDY    on behalf of Creditor    Pension Benefit Guaranty Corportion
               landy.ralph@pbgc.gov
              ROBERT LAPOWSKY     on behalf of Debtor    Radio Liquidation Corp. rl@stevenslee.com
              ROBERT LAPOWSKY     on behalf of Debtor    RE Liquidation Corp. rl@stevenslee.com
              ROBERT J. KRANDEL    on behalf of Creditor    Administrative Office of Pa. Courts
               Robert.krandel@pacourts.us, legaldepartment@pacourts.us
              SCOTT HOWARD BERNSTEIN    on behalf of Creditor    Resolute FP US Inc. sbernstein@blakeleyllp.com
              STEPHEN J. DZURANIN    on behalf of Creditor    Capital BlueCross sdzuranin@wwwpalaw.com,
               dwilliamson@wwwpalaw.com
              United States Trustee    USTPRegion03.PH.ECF@usdoj.gov
                                                                                              TOTAL: 36
Case 19-11728-pmm               Doc 401 Filed 09/28/19 Entered 09/29/19 00:47:46                                Desc
                              Imaged Certificate of Notice Page 3 of 4


                            81,7('67$7(6%$1.5837&<&2857
                        )257+(($67(51',675,&72)3(116</9$1,$


 ,QUH                                                       &KDSWHU

 5(/LTXLGDWLRQ&RUSet al.1                                &DVH1R-.)

                             'HEWRUV                            -RLQWO\$GPLQLVWHUHG 


            25'(5$87+25,=,1*201,%865(-(&7,212)$//5(0$,1,1*
            (;(&8725<&2175$&7638568$17726(&7,21 $ 2)7+(
                      %$1.5837&<&2'(181&352781&


           8SRQWKHPRWLRQ WKH³0RWLRQ´ RIWKHGHEWRUVDQGGHEWRUVLQSRVVHVVLRQ WKH

 ³'HEWRUV´ SXUVXDQWWRVHFWLRQV D RIWLWOHRIWKH8QLWHG6WDWHV&RGH WKH³%DQNUXSWF\

 &RGH´ DXWKRUL]LQJWKH'HEWRUVWRUHMHFWDOORIWKHH[HFXWRU\FRQWUDFWVQRWSUHYLRXVO\DVVXPHG

 DQGWKH&RXUWKDYLQJMXULVGLFWLRQWRFRQVLGHUWKH0RWLRQDQGWKHUHOLHIUHTXHVWHGWKHUHLQLQ

 DFFRUGDQFHZLWK86&DQGFRQVLGHUDWLRQRIWKH0RWLRQDQGWKHUHOLHIUHTXHVWHG

 WKHUHLQEHLQJDFRUHSURFHHGLQJSXUVXDQWWR86& E DQGYHQXHEHLQJSURSHUEHIRUH

 WKLV&RXUWSXUVXDQWWR86&DQGDQGQRWUXVWHHH[DPLQHURUVWDWXWRU\

 FUHGLWRUV¶FRPPLWWHHKDYLQJEHHQDSSRLQWHGLQWKHVHFKDSWHUFDVHVDQGGXHDQGSURSHUQRWLFH

 RIWKH0RWLRQKDYLQJEHHQSURYLGHGDQGLWDSSHDULQJWKDWQRRWKHURUIXUWKHUQRWLFHQHHGEH

 SURYLGHGDQGDKHDULQJKDYLQJEHHQKHOGWRFRQVLGHUWKHUHOLHIUHTXHVWHGLQWKH0RWLRQ WKH

 ³+HDULQJ´ DQGWKHUHFRUGRIWKH+HDULQJDQGDOORIWKHSURFHHGLQJVKDGEHIRUHWKH&RXUWDQG

 DQ\REMHFWLRQVWRWKH0RWLRQKDYLQJEHHQZLWKGUDZQRURYHUUXOHGWKH&RXUWIXUWKHUILQGLQJDQG

 GHWHUPLQLQJWKDWWKHUHOLHIVRXJKWLQWKH0RWLRQLVLQWKHEHVWLQWHUHVWVRIWKH'HEWRUVWKHLU


 
     7KHODVWIRXUGLJLWVRI'HEWRU5(/LTXLGDWLRQ&RUS¶VWD[LGHQWLILFDWLRQQXPEHUDUH7KHODVWIRXUGLJLWVRI
        'HEWRU5DGLR/LTXLGDWLRQ&RUS¶VWD[LGHQWLILFDWLRQQXPEHUDUH
 
      &DSLWDOL]HGWHUPVXVHGEXWQRWRWKHUZLVHGHILQHGKHUHLQVKDOOKDYHWKHPHDQLQJVDVFULEHGWRVXFKWHUPVLQWKH
        0RWLRQ
                                                             

 6/Y
Case 19-11728-pmm            Doc 401 Filed 09/28/19 Entered 09/29/19 00:47:46                     Desc
                           Imaged Certificate of Notice Page 4 of 4


 HVWDWHVDQGFUHGLWRUVDQGDOOSDUWLHVLQLQWHUHVWDQGWKDWWKHOHJDODQGIDFWXDOEDVHVVHWIRUWKLQWKH

 0RWLRQHVWDEOLVKMXVWFDXVHIRUWKHUHOLHIJUDQWHGKHUHLQDQGDIWHUGXHGHOLEHUDWLRQWKHUHRQDQG

 JRRGDQGVXIILFLHQWFDXVHDSSHDULQJWKHUHIRUH

                  ,7,6+(5(%<25'(5('7+$7

                7KH0RWLRQLV*5$17('

                8SRQHQWU\RIWKLV2UGHUWKH5HPDLQLQJ&RQWUDFWVDUHGHHPHGUHMHFWHGZLWKRXW

 DQ\IXUWKHUDFWLRQE\RURUGHURIWKH&RXUWQXQFSURWXQFWR-XQH

                7KHWHUPVDQGFRQGLWLRQVRIWKLV2UGHUVKDOOEHLPPHGLDWHO\HIIHFWLYHDQG

 HQIRUFHDEOHXSRQHQWU\

                7KLV&RXUWVKDOOUHWDLQMXULVGLFWLRQZLWKUHVSHFWWRDOOPDWWHUVDULVLQJIURPRU

 UHODWLQJWRWKHLQWHUSUHWDWLRQRULPSOHPHQWDWLRQRIWKLV2UGHU


 'DWHGBBBBBBBBB
                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           -($1.),7=6,021
                                           81,7('67$7(6%$1.5837&<-8'*(




                                                     

 6/Y
